Citation Nr: 0811383	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.  He died in November 2002.  The appellant in this case 
is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007).  As part of that notice, VA must inform 
the claimant of the information and evidence she is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on her behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.

The Court has further held that in the context of a claim for 
DIC benefits, a VCAA notice must include:  (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or death; (2) an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a previously service-connected condition; and 
(3) an explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007). 

A review of the record in this case indicates that the 
appellant has not been given the required VCAA notification.  
Thus, a remand is necessary.

Additionally, the Board notes that a remand is necessary to 
ensure that the appellant receives the benefit of proper 
representation.  See 38 C.F.R. § 20.600 (2007) (providing 
that a claimant must be accorded full right in all stages of 
the appeal by an accredited representative).  

A review of the record in this case indicates that the 
appellant designated AMVETS as her accredited representative.  
See December 2002 VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative.  There is 
no indication that AMVETS has withdrawn as her representative 
in accordance with 38 C.F.R. § 20.608 (2007).  Despite this, 
AMVETS has failed to conduct a review of the appellant's 
case.  In a March 2008 memorandum, a national AMVETS 
representative recommended that this matter be returned to 
the RO for the purpose of affording the local AMVETS 
representative the opportunity to compete a review of the 
appellant's case.  



Accordingly, the case is REMANDED for the following action:

1.  The appellant and her representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the evidence and 
information required to substantiate her 
claim for DIC, as well as the information 
or evidence needed to establish a 
disability rating and effective date, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  In accordance with applicable 
procedure, the RO should provide the 
appellant's representative with the 
opportunity to review the claims folder 
and prepare a VA Form 646, or written 
argument in lieu thereof.

3.  After conducting any additional 
development deemed necessary based on any 
response to the VCAA letter, the RO 
should readjudicate the claims, 
considering all the evidence of record.   
If the decision remains unfavorable, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



